EA                          GENERAL
                             OF      TEXAS
                            AUSTIN    m.T-r~

   W’ILL  WIILSON
AlTORNEYGENERAl.

                              October 27, 1961

       Hon. Lewis M. Hoppock, D.S.C.           Opinion No. NW-1179
       Secretary, Texas State Board
         of Chiropody Examiners            Re: Whether it Is permissible
       Temple, Texas                           for a person licensed by
                                               the Texas State Board of
                                               Chiropody Examiners to
                                               use the term podiatrist
                                               to further describe his
                                               speciality (I.e. Dr. John
                                               Doe, Chiropodist, Podla-
       Dear Dr. Hoppock:                       trist).

                 You have requested an opinion from this office on
       the question of:
                 I,
                  . . . Is it permissible for a person
            licensed by the Texas State Board of Chiropody
            Examiners to use the term podiatrist to further
            describe and explain his speclallty (i.e. Dr.
            John Doe, Chiropodist, Podiatrist)?”
                 In Attorney General’s Oplnlon No. ww-885 (1960)
       this office had before it the question of:
                  “(1) Whether an individual licensed by
             the State Board of Chiropody Examiners may
             legally use the word ‘podiatrist’ following
             his name in connection with the professional
             use of his name on any sign, pamphlet, sta-
             tionery, letterhead, signature, office door,
             directories, etc.‘I
                 The conclusion reached b this office In Attorney
       General’s Opinion No. ww-885 (19603 I n regard to such question
       was that:
                  “It Is abundantly clear that the lnten-
             tion of the Legislature was to limit those
             licensed under Article $qOe (3) (6) to the
             use of one of the legally required identifi-
             cations set out therein, and hence It is the
             opinion of this Department that an individual
Hon. Lewis M. Hoppock, D,S.C., page 2 (WW-1179)

     licensed by the State Board of Chiropody Exam-
     Triersmay not 1 g lly use the word 'podiatrist'
     hollowing his n&n: in connection with the pro-
     fessional use of his name on any sign, pamphlet,
     stationery, etc." (Emphasis added)

          While the question dealt with In Attorney General's
Opinion No. ww-885 (1960) was whether the term "podiatrist"
could be used In lieu of the legal1 required identification
set forth In Sec. 3 (6) of Article $590e, the Instant opinion
request deals with the question of whether the term "podiatrist"
may be used as an elaboration of the legal1 required identifi-
cation set forth in Sec. 3 (6) of Article 5%90e.
          In view of the language of Sec. 3 of Article 4590e
that:
          "Every person licensed to practice the
     healing art . . . by . . . the State Board of
     Chiropody Examiners . . . shall in the pro-
     fessional use of his name on any sign, pam-
     phlet, stationery, letter head, signature,
     or any other such means of professional iden-
     tification, written or printed, desi nate
     In the manner set forth in this +ys-
                                     Act
     ternof the healing art which he is by his
     license permitted to practice. The follow-
     ing are the legally required identifications,
     one of which must be used by practitioners
     of the healing art:
          0. . .

          “(6) If licensed by the State Board of
     Chiropody Examiners: chiropodist; doctor,
     D.S.C.; doctor of surgical chiropody; D.S.C.",
as well as the holding in Attorney General's Opinion No, WW-
885 (1960) that:
                an individual licensed by the
    State Board of Chiropody Examiners may not
    legally use the word 'podiatrist' following
    his name in connection with the professional
    use of his name 0 s .",
we are of the opinion that the word or term "podiatrist" may
not be used as an elaboration of the legally required identi-
fication set forth in Article 4590e, Sec,'3 (6).
Hon. Lewis M. Hoppock, D.S.C., page 3 (WW-1179)

          The Legislature In enacting Article 4590e made no
provision for the use of the word or term "podiatrist" in
connection with the ~legally required identification of those
practitioners of the healing art licensed by the Texas State
Board of Chiropody Examiners, nor did it provide for further
description, explanation or elaboration of the required iden-
tifications set forth therein.

                          SUMMARY
         The word and term "podiatrist" may not be
    used as a further description, explanation or
    elaboration of the legally required ldentifica-
    tions set forth in Sec. 3 (6) of Article 4590e
    of those practitioners licensed by the Texas
    State Board of Chiropody Examiners.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                            By Pat Bailey
PB:lgh:ds                      Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Charles R. Lind
Elmer McVey
Joseph Trlmble
Leon Pesek
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.